Citation Nr: 0818533	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1948 to 
May 1949 and from August 1949 to September 1952.  He died in 
April 2003.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran died in April 2003, the death certificate 
lists the immediate cause of the veteran's death as 
adenocarcinoma of the esophagus.  Additionally, hypertension, 
hyperlipidemia, dementia, coronary artery disease, and 
abdominal aortic aneurysm were listed as other significant 
conditions that contributed to the veteran's death but did 
not result in the immediate cause of death (adenocarcinoma of 
the esophagus).

2.  At the time of his death, the veteran was service 
connected only for a scar that was the result of an 
appendectomy, which was rated as noncompensable.  

3.  The veteran had also been in receipt of a non-service 
connected pension for a chronic organic brain syndrome that 
was associated with a cerebrovascular accident; and he had 
received special monthly pension on account of the need for 
aid and attendance since October 1985.  



CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant contends that the veteran's death was related 
to his time in service.  Her theory is that the veteran 
developed stomach problems while serving in Korea in the 
1950s and these stomach problems persisted throughout his 
life and eventually caused him to develop adenocarcinoma of 
the esophagus which caused his death.

The appellant further explained that while the veteran was in 
basic training he began to have stomach problems, and she 
remembered the veteran telling her that he had stomach ulcers 
and his stomach was bleeding.  She indicated that he spent 
more than nine months in the heavy artillery in Korea and 
then returned to Alabama where he continued to have stomach 
problems that were treated with medication.    The veteran 
then switched to the Air Force where he began using over the 
counter treatments.  The appellant indicated that the veteran 
had a brain hemorrhage in 1962, and it took him several years 
to walk again.  The appellant stated that the veteran would 
vomit up blood and had blood in his stool.  In 1975, the 
appellant reported that the veteran was diagnosed with 
gastroesophageal reflux disease (GERD).  In 1994, she 
indicated that the veteran had gastric bypass surgery.  In 
2002, the veteran was diagnosed with esophageal cancer which 
the appellant reported was due to years of GERD and acid 
reflux.

Private treatment records confirm that the veteran was 
diagnosed with adenocarcinoma of the esophagus in October 
2002.

In support of her claim, the appellant submitted several 
letters from Andrea Plagge, D.O.  In November 2003, Dr. 
Plagge wrote that the veteran had died in April 2003 due to 
complications of adenocarcinoma of the esophagus.  She stated 
that to her knowledge the veteran had had esophageal problems 
including GERD and chronic esophagitis for many years, and 
she noted that the veteran had surgery in 1994 to address 
chronic reflux.  She also stated that she understood that the 
veteran's history of esophageal problems went back much 
further to the time he was in the military (although there is 
no indication that Dr. Plagge ever reviewed the veteran's 
service medical records).  In March 2005, Dr. Plagge wrote 
another letter indicating that upon review of the veteran's 
medical records she noted that the veteran had evidence of 
Barrett's esophagus and he died of adenocarcinoma of the 
esophagus.  She also observed that the veteran had a long 
history of acid reflux and stomach ulcers, which she stated 
she believed was the caused of his death.  However, once 
again, there is no indication that she reviewed the veteran's 
service medical records.
Nevertheless, as Dr. Plagge's statement suggested a link 
between the cause of the veteran's death and his time in 
service, the appellant's claim was sent for review by a VA 
physician.  
This physician reviewed the veteran's service medical records 
noting that on his discharge examination the veteran had 
"mild GI symptoms not typical of ulcer, GI series in 1950 
showed no evidence of ulcer; mildly symptomatic at present".  
She also indicated that the February 1950 record reported 
"upper GI series revealed no pathology; impression, 
gastritis."  Other service medical records reflect that in 
1952, it was noted that the veteran had had symptoms in 1950 
that were typical of an ulcer but a G.I. series showed no 
evidence of an ulcer.  The veteran was noted to be mildly 
symptomatic at that time.  In 1953 the veteran was 
hospitalized twice for stomach trouble and was diagnosed with 
a nervous stomach which was treated with a regulated diet.  
The veteran also had appendicitis while in service which 
required surgery.

Post service, the physician noted that the veteran was 
diagnosed with esophageal cancer in 2002, that he had severe 
reflux esophagitis in 1992, and that he had an EGD procedure 
in 1994.  She also noted that multiple treatment records 
described the veteran as having severe GERD with erosive 
esophagitis and Barrett's disease with duodenal sclerosis; 
however, the examiner stated that there was no evidence to 
show that the veteran had these conditions during military 
service.  No pathology was identified on the upper GI series 
that was performed in the 1950s and the adenocarcinoma of the 
esophagus was not documented until 2002.

The examiner explained that adenocarcinoma of the esophagus 
has increased in frequency in western countries over the past 
three decades, particularly in people between 45 and 65 years 
of age.  Additionally, most adenocarcinoma of the esophagus 
arises from Barrett's metaplasia.  However, the role of 
chronic reflux as an independent risk factor had not been 
well defined since more than 50 percent of cases have no 
history of symptomatic reflux disease (which the examiner 
determined from a review of Adenocarcinoma of the Esophagus 
and Barrett's Esophagus; a Population-Based Study, American 
Journal of Gastroenterology, Jan. 1999).  The examiner also 
indicated that obesity had been linked to adenocarcinoma of 
the esophagus; and adenocarcinoma of the esophagus was also 
seen largely in Caucasian males.  The examiner indicated that 
no medical literature supports the claim that the veteran's 
adenocarcinoma of the esophagus was due to gastritis 
identified during military service.  The examiner, noting 
that the veteran developed Barrett's esophagus more than 40 
years after discharge and developed esophageal cancer 50 
years after discharge from service, opined that the veteran's 
adenocarcinoma of the esophagus was not caused by an in-
service event to include gastritis.

While the appellant believes that the veteran's 
adenocarcinoma of the esophagus was a result of a stomach 
condition which began in service, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her opinion is insufficient to provide the requisite 
nexus between the cause of the veteran's death and his time 
in service.  
 
When the Board is presented with conflicting medical 
evidence, it is free to favor some medical evidence over 
other medical evidence provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, two differing medical opinion have been offered 
as to the question of whether it is as likely as not that the 
cause of the veteran's death was caused by his time in 
service.

The first medical opinion was based on statements by the 
appellant about the veteran's stomach complaints and without 
clear indication she had the benefit of the actual historical 
treatment records reflecting the precise findings at the 
time.  Likewise, there is no indication her views are at all 
supported in medical literature.  

The VA physician reviewed the veteran's claims file, 
including his service medical records, and was therefore 
aware of what gastrointestinal testing showed while the 
veteran was in service.  Additionally, the VA physician 
conducted research into the medical literature for causes of 
adenocarcinoma of the esophagus and considered the 
longitudinal picture of the veteran's disease in concretely 
concluding that the veteran's adenocarcinoma of the esophagus 
was not the result of the veteran's time in service.

Given that the VA examiner's opinion is more conclusive and 
is supported by medical research and by the veteran service 
medical records, it is given more weight than the opinion of 
Dr. Plagge.  As such, the Board finds that the preponderance 
of evidence is against the appellant's claim, and therefore 
there is no reasonable doubt that can be resolved in her 
favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by letters 
dated in February 2004 and April 2005, which informed the 
appellant of all four elements required by the Pelegrini II 
Court as stated above.  

While the letters did not specifically inform the appellant 
of the precise requirements for a DIC claim, her submissions 
and those of her representative reflect actual knowledge of 
the requirements.  She was likewise provided with every 
opportunity to submit evidence and argument in support of her 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained; and, 
while the appellant was sent a letter indicating that the 
veteran's service medical records may have been consumed in a 
fire, the service medical records were nevertheless found 
unharmed and associated with the claims file.  A medical 
opinion of record was also obtained.  Additionally, the 
appellant was offered the opportunity to testify at a hearing 
before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


